DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 8/24/2021 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 11, and 12.  Claims 1, 3, 5-12 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect changes made by Applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN105489775, machine translation provided).

A perovskite organometal halide layer comprising an organometal halide having a perovskite crystal structure (ABX3; p2 para 6); and
A crystalline halide formed on the perovskite organometal halide wherein the crystalline halide has a crystal structure that is different from the perovskite structure (lead halide; pp 2 para 3-4), and
A hole transport structure disposed on the crystalline material layer (OMeTAD; page 3 paragraph 4), 
Wherein the perovskite organometal halide layer is configured to function as a light absorbing layer (page 3 sections 1, 2, 3), and
Wherein the crystalline halide is a reaction product between a second organometal halide of the same kind or different from the organometal halide of the perovskite organometal halide layer and a quaternary ammonium salt satisfying chemical formula 1 (see instant claim 1) where R is C5-C10 alkyl, R1, 2, and 3 are independent C1-C3 alkyl and X is halogen (CTAB; page 2 para 3-4…CTAB taught by instant para 0070).
The prior art fails to explicitly call out of the relative band gap energies of the organometal halide and perovskite organometal halide layers and the relative valence band maximum energies.  However, the prior art teaches materials indicated by the instant disclosure as being preferred/working examples.  As same materials are understood to have same characteristics, the Examiner notes that these limitations are necessarily met by the materials taught by the Chen reference (see MPEP 2112.02(1)).  
Regarding claim 3, though the prior art fails to explicitly call out the diffraction peak of the crystalline halide of 2theta of 4-6O on x-ray diffraction pattern using a Cu Kalfa line..  However, the prior 
Regarding claim 5, the prior art teaches the chemical formula 1 having R1, 2, and 3 being methyl (CTAB; pp2 para 3-4).
Regarding claim 7, the reference teaches the second organometal halide being the same kind as the organometal halide of the perovskite organometal halide layer and the reaction product is fabricated by applying a solution of the quaternary ammonium salt to the perovskite layer followed by thermal treatment (page 2 para 3-4).
Regarding claim 8, the reference fails to explicitly call out the band gap energy of the crystalline halide.  However, the prior art teaches materials indicated by the instant disclosure as being preferred/working examples.  As same materials are understood to have same characteristics, the Examiner notes that these limitations are necessarily met by the materials taught by the Chen reference (see MPEP 2112.02(1)).  
Regarding claim 9, the reference teaches the crystalline halide layer having a thickness of 10nm (page 4 para 4) which reads on the range of 1-10nm.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see MPEP § 2131.03).
	Regarding claim 10, the reference teaches an electron transport structure (page 2 para 7).
	Regarding claim 11, the reference teaches an electrode disposed on the crystalline halide layer  wherein the electrode is disposed in contact with the halide layer or a hole transport structure (page 2, para 7).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105489775).
Regarding claim 6, Applicant is directed above for a full discussion of Chen as applied to claim 1.  The reference does not teach the relative mols of quaternary ammonium salt to second organometal halide specifically.  However, the reference does teach the required materials and reaction to form the desired structure (page 2-3).  It would have been within purview of a skilled artisan at the time the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN105489775) as applied to claim 1 above, and further in view of Hu (Hybrid Perovskite/Perovskite Heterojunction Solar cells, cited in IDS).
Regarding claim 12, Applicant is directed above for a full discussion of Chen as applied to claim 1.  Chen fails to teach the hole transport structure being a polyalkyl (C4-C8) thiophene.
Hu is directed to a perovskite based solar cell configuration with a hole transport layer comprising a polyalkyl thiophene (PEDOT:PSS) as a well-known and widely used hole transport material (page 5999, para 2).  
A skilled artisan reading Chen in its entirety would have looked to the prior art to glean appropriate hole transport layers, such as the teachings of Hu which direct a PEDOT:PSS hole transport and therefor the use of such would have been within purview at the time of the invention.
Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive.
Applicant argues that Chen fails to teach the formation of a separate crystalline halide layer formed on the organometal halide layer wherein the halide has a crystal structure different from the perovskite (pages 4-5).
The Examiner respectfully disagrees.  As the layers are discrete and distinct they meet the instant limitations of the claim.  Further, the claim is directed to a product and not a process so anything method steps are merely functional language.
Applicant argues that Chen fails to teach the perovskite as a light absorbing layer (page 5).  However, the Examiner notes that Chen teaches a light absorbing layer (page 2 paragraph 7 and page 3 sections 1, 2, 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726